Citation Nr: 1625212	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a transcript of a February 2014 Board hearing, and VA treatment records from December 2006 to July 2012.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This matter was previously before the Board in April 2014.  At that time, the issue of entitlement to service connection for PTSD was recharacterized as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim has been returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A v. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a psychiatric disorder based on several stressors:  1) as a result of a shooting incident while he was stationed in Japan as part of the 17th Transportation battalion (17th Trans Bn), wherein Japanese locals rioted; 2) the death of a soldier in Korea who had been butchered by local Koreans; 3) civilian deaths in Korea.  See January 2016 VA examination report; February 2014 Board hearing.


In an April 2015 remand, the Board requested that the AOJ obtain the Veteran's service personnel records.  The response was that the records were fire-related and not available.  

The Board also directed that the AOJ determine whether the Veteran was present during riots that allegedly occurred during the days shortly after a June 1957, killing of a Japanese woman at a U.S. military base, noting that the shooting was a matter of public record.  In a September 2015 response, the Joint Service Records Research Center (JSRRC) indicated that it was unable to locate any of the Veteran's unit's records in Japan during the calendar year 1957.  The JSRRC reviewed other "historical documents", ultimately finding that it was unable to document that Japanese civilians stormed the front gate of the 17th Trans Battalion after the shooting incident on June 5, 1957.  

The January 2016 VA examiner indicated that the Veteran's stressor allegations, including the riots and the civilian deaths, were sufficient to support the diagnosis of PTSD.  The examiner also diagnosed depression.  But the other alleged stressor - of the solider being killed and mutilated - has not yet been verified.  Additionally, the examiner did not provide an etiological opinion regarding depression.  Anxiety has also been diagnosed and no etiological opinion has been provided.

On remand, the AOJ should take all necessary steps to establish where the Veteran's unit was located at all times of the Veteran's service from May 1956 to April 1958.  Further review to corroborate any of the Veteran's reported stressors is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact all necessary records repositories to verify where the Veteran's unit of assignment was located from May 1956 to April 1958.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Take all necessary steps to verify the following:  1) the presence of the Veteran at the location at which the 1957 shooting occurred; 2) whether the 1957 shooting resulted in riots; and 3) the death of an American soldier during his Korean tour.  These stressors are described in detail in a June 2011 statement from the Veteran and in a January 2016 VA psychiatric examination report.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his psychiatric disorders from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD, depression, and/or anxiety was caused by, or had its onset in, due to verified stressors during active military service.  If any of those disorders are not diagnosed, an explanation shall be provided as they have previously been diagnosed.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

